Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

WORTHINGTON ENERGY, INC.
COMMON STOCK PURCHASE AGREEMENT


This Common Stock Purchase Agreement (the "Agreement") is made as of April 17,
2013, among Worthington Energy, Inc., a Nevada corporation (the "Company") and
Charles Volk (the "Investor").


The Investor understands that the Company proposes to offer and sell to the
Investor 1,000,000 shares of its Series A Preferred Stock at a purchase price of
$0.05 per share.


1.           Purchase and Sale of Common Stock.


a.           The Common Stock.  Subject to the terms and conditions of this
Agreement, the Investor agrees to purchase from the Company 1,000,000 shares of
Company Series A Preferred Stock at a purchase price of $0.05 per share for an
aggregate purchase price of $50,000.00.   The Common Stock is referred to as the
“Securities”.


b.           Initial Closing.


The purchase and sale of the Securities shall take place at the offices of the
Company at 220 Montgomery Street, Suite 1094, San Francisco, CA  94104
("Closing").  At the Closing, the Company shall deliver to the Investor the
Securities, which such Investor is purchasing against delivery to the Company by
such Investor of cancellation of indebtedness in the ag­gregate amount of the
purchase price due to the Investor for previously unpaid back salary.


2.           The Company's Representations and Warranties.  The Company
represents and warrants to the Investor as follows:


a.           Organization and Standing.  The Company is a corporation duly
organized and validly existing under the laws of the State of Nevada.


b.           Authorization.  The execution, delivery and perfor­mance of this
Agreement by the Company has been duly authorized by all requisite corporate
action, and this Agreement constitutes the legal, valid and binding obligation
of the Company enforceable in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization or
similar laws relating to or affecting the enforcement of creditors' rights.  The
execution, delivery and performance of this Agreement and compli­ance with the
provisions hereof by the Company does not conflict with, or result in a breach
or violation of the terms, conditions or provisions of, or constitute a default
(or an event with which the giving of notice or passage of time, or both could
result in a default) under, or result in the creation or imposition of any lien
pursuant to the terms of, the Articles of Incorporation or the Bylaws of the
Company.


c.           Securities. When issued pursuant to the terms of this Agreement,
the Securities will be validly issued, fully paid and nonassessable, and will be
free of any liens or encumbrances caused or created by the Company; provided,
however, that the Securities shall be subject to restrictions on transfer under
state or federal securities laws as set forth in this Agreement or otherwise
required at the time a transfer is proposed.


 
 

--------------------------------------------------------------------------------

 


3.           Representations, Warranties of Investor and Restrictions on
Transfer


a.           Representations and Warranties of Investor.  The Investor
represents and warrants to the Company with respect to the purchase of
Securities under this Agreement as follows:


i.           This Agreement constitutes the Investor’s valid and legally binding
obligation, enforceable in accordance with its terms.


ii.           The Investor is acquiring the Securities for its own account for
investment purposes only and not with a view to, or for the resale in connection
with, any "distribution" thereof for purposes of the Securities Act of 1933, as
amended (the "Act").  The Investor understands that the Securities have not been
registered under the Act or any applicable state securities laws by reason of a
specific exemption therefrom that depends upon, among other things, the bona
fide nature of the investment intent as expressed herein.


iii.           The Investor has discussed the Company and its plans, operations
and financial condition with its officers and has received all such information
as the Investor deems necessary and appropriate to enable the Investor to
evaluate the financial risk inherent in making an investment in the
Securities.  The Investor has received satisfactory and complete information
concerning the business and financial condition of the Company in response to
the Investor's inquiries.


iv.           The Investor realizes that the acquisition of the Securities will
be a highly speculative investment.  The Investor is able, without impairing the
Investor's financial condition, to hold the Securities for an indefinite period
of time and to suffer a complete loss of the Investor's investment.  The
Investor recognizes that the Company has only recently been organized and that
it has a limited financial and operating history and the investment in the
Company involves substantial risks.  The Investor understands all of the risks
related to the acquisition of the Securities.  By virtue of the Investor's
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company, the Investor is capable of
evaluating the merits and risks of the Investor's investment in the Company and
has the capacity to protect the Investor's own interests.


v.           The Investor understands that the Securities must be held
indefinitely unless subsequently registered under the Act or unless an exemption
from registration is otherwise available.  Moreover, the Investor understands
that the Company is under no obligation to register the Securities.  The
Investor is aware of Rule 144 promulgated under the Act that permits limited
resale of secur­ities purchased in a private placement subject to the
satisfaction of certain conditions.  The Investor understands that the
Securities will be imprinted with a legend which prohibits the transfer of the
Securities unless they are registered or such registration is not required in
the opinion of counsel for the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
vi. The Investor has substantial experience in evaluating and investing in
securities of companies similar to the Company and acknowledges that it can
protect its own interests. The Investor has such knowledge and experience in
financial and business matters so it is capable of evaluating the merits and
risks of its investment in the Company.  The Investor is an “accredited
investors” within the meaning of Regulation D, Rule 501(a), promulgated by the
Securities and Exchange Commission under the Securities Act.


 vii.           The Investor confirms that the statements made in the
Confidential Prospective Purchaser Questionnaire are true on the date hereof,
and acknowledges that the statements made therein have been relied upon by the
Company in making its offering to Investor.  The Investor agrees to indemnify
and hold harmless the Company and its respective officers, directors and
stockholders, from any and all damages, losses, costs and expenses(including
reasonable attorneys’ fees) that they may incur, by reason of any breach of any
of the statements or representations made by Investor contained  herein or
therein.
 
b.           Legends.  In addition to any legend imposed by state securities
laws, each certificate representing the Securities shall be endorsed with the
following legends:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


The Company need not register a transfer of Securities unless the conditions
specified in the foregoing legends are satisfied.  The Company may also instruct
its transfer agent not to register the transfer of any of the Securities unless
the conditions specified in the foregoing legends are satisfied.


c.           Removal of Legends and Transfer Restrictions.  The legend relating
to the Act endorsed on a stock certificate pursuant to paragraph 4(b) of this
Agreement and the stop transfer instruc­tions with respect to such Securities
shall be removed and the Company shall issue a stock certificate without such
legend to the holder of such Securities if such Shares are regis­tered under the
Act and a prospectus meeting the requirements of Section 10 of the Act is
available, or if such holder provides to the Company an opinion of counsel for
such holder of the Shares or Note reasonably satisfactory to the Company or a
no-action letter or interpretive opinion of the staff of the Commission to the
effect that a public sale, transfer or assignment of such Shares or Note may be
made without registration and without compliance with any restric­tion such as
Rule 144.  Any legend imposed by state securities laws will be removed if the
state agency imposing such legend has consented to its removal.


4.           Miscellaneous.


a.           Governing Law.  This Agreement shall be governed in all respects by
the laws of the State of Nevada without regard to the conflict of law provisions
thereof.


b.           Survival.  The representations and warranties con­tained herein
shall survive the execution and delivery of this Agreement and the sale of the
Securities.


c.           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.


 
 

--------------------------------------------------------------------------------

 
 
d.           Entire Agreement.  This Agreement embodies the entire understanding
and agreement between each Investor and the Company and supersedes all prior
agreements and understandings relating to the subject matter hereof.


e.           Notices, etc.  All notices and other communications required or
permitted hereunder shall be effective upon receipt and shall be in writing and
may be delivered in person, by telecopy, electronic mail, overnight delivery
service or U.S. mail, addressed (a) if to an Investor, at his or her address set
forth opposite such Investors name on the last page of this Agreement, or at
such other address as such Investor shall have furnished the Company in writing,
or (b) if to the Company, at the address of its principal office, or at such
other address as the Company shall have furnished to the Investor in writing.


f.           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of refer­ence only and are
not to be considered in construing this Agreement.


g.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


h.           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the holders of a majority of the
Securities.  Any amendment or waiver effected in accordance with this Section
shall be binding upon each holder of any securit­ies pur­chased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first written above.


                    
 

 COMPANY: WORTHINGTON ENERGY, INC.  
a Nevada corporation
     
By:
  Charles Volk, CEO


 
INVESTOR:
     
$  50,000
 
Amount of Investment
   
CHALES VOLK
     
By: _______________________



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PURCHASER QUESTIONNAIRE


THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF
SECURITIES FROM WORTHINGTON ENERGY, INC. (THE “COMPANY”).


THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE.  NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.


Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Subscription Agreement between
Worthington Energy, Inc. and the subscriber signatory thereto (the “Subscription
Agreement”).


(1)           The undersigned represents and warrants that he, she or it comes
within at least one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the undersigned comes within that category.  The undersigned agrees to
furnish any additional information which the Company deems necessary in order to
verify the answers set forth below.


Category A  
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.
 
Explanation. In calculating net worth you may include equity in personal
property and may include real estate, provided, however, you can not include
your principal residence), cash, short-term investments, stock and securities.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property.

 
Category B  
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.



Category C  
The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.



Category D  
The undersigned is a bank, as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Act”); a savings and loan associa­tion or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; any insurance company as defined in
Section 2(13) of the Act; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors (describe entity).



 
 

--------------------------------------------------------------------------------

 
 
Category E  
The undersigned is a private business development company as defined in section
202(a) (22) of the Investment Advisors Act of 1940 (describe entity)

 
Category F  
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.
(describe entity)

 
Category G  
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor” as defined in
Regulation  506(b)(2)(ii) under the Act.

 
Category H  
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Purchaser Questionnaire.  (describe entity)
 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable closing in the event that the representations and
warranties in this Purchaser Questionnaire shall cease to be true, accurate and
complete.

 
(2)           Suitability (please answer each question)


 
(a)
For an individual, please describe your current employment, including the
company by which you are employed and its principal business:

 
 
(b)
For an individual, please describe any college or graduate degrees held by you:

 
 
(c)
For all subscribers, please list types of prior investments:

 
 

--------------------------------------------------------------------------------

 


 
(d)
For all subscribers, please state whether you have you participated in other
private placements before:



YES
   
NO
 



 
(e)
If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:




 
Public
Companies
Private
Companies
Frequently
   
Occasionally
   
Never
   



 
(f)
For individuals, do you expect your current level of income to significantly
decrease in the foreseeable future?

 
YES
   
NO
 

 
 
(g)
For trust, corporate, partnership and other institutional subscribers, do you
expect your total assets to significantly decrease in the foreseeable future?

 
YES
   
NO
 

 
 
(h)
For all subscribers, do you have any other investments or contingent liabilities
which you reasonably anticipate could cause you to need sudden cash requirements
in excess of cash readily available to you?

 
YES
   
NO
 

 
 
(i)
For all subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the Securities for which you seek to
purchase?



YES
   
NO
 

 
 
(j)
For all subscribers, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?

 
YES
   
NO
 



 
 

--------------------------------------------------------------------------------

 
 
(3)           Manner in which title is to be held: (circle one)


(a)
Individual Ownership
(b)
Community Property
(c)
Joint Tenant with Right of Survivorship (both parties must sign)
(d)
Partnership
(e)
Tenants in Common
(f)
Company
(g)
Trust
(h)
Other

 
(4)           FINRA Affiliation.


Are you affiliated or associated with an FINRA member firm (please check one):
 
 
YES
   
NO
 



If Yes, please describe how you are affiliated/associated:
_________________________________________________________
_________________________________________________________
_________________________________________________________


*If subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
the FINRA Conduct Rules.



_________________________________
Name of FINRA Member Firm



By: ______________________________
Authorized Officer


Date: ____________________________






(5) For Trust Subscribers


A. Certain trusts generally may not qualify as accredited investors except under
special circumstances.  Therefore, if you intend to purchase the securities of
the Company in whole or in part through a trust, please answer each of the
following questions.


Is the trustee of the trust a national or state bank that is acting in its
fiduciary capacity in making the investment on behalf of the trust?


Yes o                                         No o


 
 

--------------------------------------------------------------------------------

 
 
Does this investment in the Company exceed 10% of the trust assets?


Yes o                                         No o


B. If the trust is a revocable trust, please complete Question 1 below.  If the
trust is an irrevocable trust, please complete Question 2 below.
 
1.           REVOCABLE TRUSTS


Can the trust be amended or revoked at any time by its grantors:


Yes o                                         No o
 
If yes, please answer the following questions relating to each grantor (please
add sheets if necessary):


Grantor Name: _________________________


Net worth of grantor exceeds $1,000,000 (including spouse, if applicable, real
estate (excluding personal residence), automobiles, cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property) ?


Yes o                                         No o


OR


Income (exclusive of any income attributable to spouse) was in excess of
$200,000 for 2010 and 2011 and is reasonably expected to be in excess of
$200,000 for 2012?


Yes o                                         No o


OR

Income (including income attributable to spouse) was in excess of $300,000 for
2010 and 2011 and is reasonably expected to be in excess of $300,000 for 2012?


Yes o                                         No o


 
 

--------------------------------------------------------------------------------

 
 
2.           IRREVOCABLE TRUSTS


If the trust is an irrevocable trust, please answer the following questions:


Please provide the name of each trustee:


Trustee Name: ________________________________________


Trustee Name: ________________________________________


Does the trust have assets greater than $5 million?


Yes o                                         No o


Do you have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Company?


Yes o                                         No o


Indicate how often you invest in:
             
Marketable Securities
             
Often o
Occasionally o
Seldom o
Never o
               
Restricted Securities
             
Often o
Occasionally o
Seldom o
Never o
       
Venture Capital Companies
             
Often o
Occasionally o
Seldom o
Never o



This completes the questions applicable to Trust Investors.  Please sign below.




[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned has been informed of the significance to the Company of the
foregoing representations and answers contained in this Confidential Purchaser
Questionnaire and such representations and answers have been provided with the
understanding that the Company will rely on them.


 
Individual
   
Date:
   
Name of Individual
 
(Please type or print)
     
_______________________________
 
Signature of Individual
         
_______________________________
 
Name of Joint Owner
 
(Please type or print)
         
_______________________________
 
Signature (Joint Owner)
         
Partnership, Corporation or
 
Other Entity
       
Date:
   
Print or Type Entity Name
     
By: Name:_______________________
  Print or Type Name      
Title: ___________________________
         
Signature
      Title: ____________________________          
Signature



 
 
 
 

 

--------------------------------------------------------------------------------

 